Citation Nr: 1616837	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned during a Board hearing held in January 2015, and the Veteran's claim was remanded by the Board for further development in March 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, pertinent information was recently added to the file which was not accompanied by a waiver of RO consideration, although an initial review of the new evidence by the agency of original jurisdiction (AOJ) was not conducted.  See 38 C.F.R. §§ 19.37, 20.1304.  This evidence consists of a private medical opinion authored on February 25, 2016.

The Board notes that this evidence is clearly pertinent to the claim on appeal, and it was added to the record after the issuance of the January 2016 Supplemental Statement of the Case (SSOC).  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2015).  As such, the RO shall readjudicate the claim with the benefit of consideration of all evidence added to the file since the SSOC issued in January 2016, to include the aforementioned private opinion.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall readjudicate the Veteran's claim, to include consideration of any additional evidence received as a result of this remand, as well as additional evidence received since the January 2016 SSOC, to include the private opinion authored on February 25, 2016.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate SSOC and provided the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



